Case 2:13-cv-00457-JMV-MF Document 354 Filed 12/30/19 Page 1 of 2 PageID: 8358




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 AMA REALTY LLC,

                  Plaint Uf
                                                             Civil Action No. 13-457 (JMV) (MF)
           V.

                                                                       JUDGI1ENT
 9440 FAIRVIEW AVENUE LLC, et al.,

                  Defendants.



          This action came before the Court and was tried to a jury from October 21, 2019 to

November 4,2019. The issues have been tried and the jury rendered its verdict in favor of Plaintiff

on November 4,2019. Pursuant to Federal Rule of Civil Procedure 54, and for the reasons stated

in the accompanying Opinion, and for good cause shown,

          It is on this 30th day of December, 2019, hereby

          ORDERED that Judgment is entered in favor of Plaintiff AMA Realty, LLC (“AMA”)

and against Defendant 9440 Fairview Avenue, LLC (“9440 Fairview”) in the amount of

$1,208,414.44; and it is further

          ORDERED that AMA may seek prejudgment interest as to 9440 Fain’iew. AMA shall

file any motion as to prejudgment interest within twenty-one (21) days of this Order; and it is

further

          ORDERED that pursuant to Rule 54(d)(1), costs are awarded to AMA as the prevailing

party as to 9440 Fairview. As to costs, AMA must comply with Local Civil Rule 54.1; and it is

further

          ORDERED that AMA indicates that it is entitled to attorneys’ fees and expenses pursuant
Case 2:13-cv-00457-JMV-MF Document 354 Filed 12/30/19 Page 2 of 2 PageID: 8359



to the relevant lease with 9440 Fain’iew. In post-thai briefing, 9440 Fairview states that it will

also be seeking attorneys’ fees,   Pursuant to Rule 54(d)(2), within fourteen (14) days of the entry

of this Order, the parties must submit a consent order to the Court setting forth a briefing schedule

as to fee applications. Any fee application must comply with Rule 54(d)(2) and Local Civil Rule

54.2. AMA must also submit a brief or memorandum of law addressing the scope of the fees to

which it is entitled in light of the lease and the applicable law. 9440 Fain’iew must also submit a

brief or memorandum setting forth the basis for it to recover fees.




                                                      JohnMichael VazcJzt
                                                      United States District Ju ge




                                                 2
